819/202 Case 1:21-cv-02279-JPH-MJD Document 10°F HWel¥68?19/21 Page 1 of 54 PagelD #: 6
This is not the official court record. Official records of court proceedings may only be obtained directly from the
court maintaining a particular record.

Gayl Flynn, Individually and as Special Rep v. Consolidated City of Indianapolis and Marion County,
Daniel Butler, Omari Stringeretal

 

Case Number 49D06-2107-CT-024397

‘Court. On Marion Superior Courté
Type a CT - Civil Tort |

Filed | oo | 07/20/2021

sstus von ss . om/o0/000% “pending tective coc ee a ce ngannnatices aes cst

Parties to the Case . Oo
Defendant Consclidated City of Indianapolis and Marion County

Address
2501 E Washington St, Suite 2501
Indianapolis, IN 46204

Attorney
Jara Lynn Gerber

#3171749, Lead, Retained

200 EAST WASHINGTON STREET
SUITE 1601

INDIANAPOLIS, IN 46204
317-327-4055(W)

Attorney
Andrew Jonathan Upchurch

#3017449, Retained

260 E Washington ST
STE 1601

indianapolis, IN 46204
317-327-4055(W)

Defendant Butier, Daniel

https://public.caurts.in.govimycasef#ivwi/CaseSummaryleyJ2 lip? kkNho2 VUb2ubil6inU4S 1 MSRDNRa3BpYXBSbE5CekxjdWpmOWSVSENCZXBKXZNi... 1/8
8149/2021 Case 1:21-cv-02279-JPH-MJD Document Pe ™sirdtys719/21 Page 2 of 54 PagelD #: 7
Address
50 N Alabama St
Indianapolis, IN 46204

Attorney
Tara Lynn Gerber

#3171749, Lead, Retained

200 EAST WASHINGTON STREET
SUITE 1601

INDIANAPOLIS, IN 46204
317-327-4055(W}

Attorney
Andrew Jonathan Upchurch

#3017449, Retained

200 E Washington ST
STE 4601

indianapolis, IN 46204
317-327-4055(W)

Defendant Stringer, Omari
Address

50 N Alabama St
indianapolis, IN 46204

Attorney
Tara Lynn Gerber

#3171749, Lead, Retained

200 EAST WASHINGTON STREET
SUITE 1601

INDIANAPOLIS, IN 46204
317-327-4055(W}

Attorney
Andrew jonathan Upchurch

#301 7449, Retained

200 E Washington ST
STE 1601

indianapolis, IN 46204
317-327-4055(W)

Defendant Pervine, Dustin

htips://public.courts.in.gov/mycase/#/vwiCaseSummary/eyJ2|jp7ikNhco2VUb2tibléinU4s1 M5RDNRaaBpYXBSbESCekxjdWpmOWSVSENCZXBKXZNi . «6-26
8i19/2021 Case 1:21-cv-02279-JPH-MJD Document EPem#yletyG8#19/21 Page 3 of 54 PagelD #: 8
Address
50 N Alabama St
indianapolis, IN 46204

Attorney
Tara Lynn Gerber

#3171749, Lead, Retained

200 EAST WASHINGTON STREET
SUITE 1601

INDIANAPOLIS, IN 46204
317-327-4055(W)

Attorney
Andrew Jonathan Upchurch

#3017449, Retained

200 E Washington ST
STE 1601

Indianapolis, IN 46204
317-327-4055(W)

Defendant St. John, Cody
Address

50 N Alabama St
indianapolis, IN 46264

Attorney
Tara Lynn Gerber

#3171749, Lead, Retained

260 EAST WASHINGTON STREET
SUITE 1601

INDIANAPOLIS, IN 46204
317-327-4055(W}

Attorney
Andrew Jonathan Upchurch

#3017449, Retained

200 E Washington ST
STE 1601

Indianapolis, IN 46204
317-327-4055(W)

Plaintiff Flynn, Individually and as Special Rep, Gay!

Attorney
Brandon Eric Tate

#3153149, Retained

156 E Market ST

FLS5

Indianapolis, IN 46204
317-296-5294(W)

Chronological Case Summary
07/20/2021 Case Opened as a New Filing

https://public.courts.in.govimycase/#/vw/CaseSummary/eyJ2ijp7 IkNho2VUb2tIbil6InU48 1 MSRDNRa3BpYXBSbESCekxjdWpmOWSVSENCZXBKXZN... 3/6
8/19/2021 1 Case 1: 21-cv-02279- JPH- MJD Document Bierman O87 19/21

07/21/2021

07/21/2021

07/27/2021

07/21/2021

07/21/2021

07/21/2021

07/21/2021

07/27/2021

07/28/2021

07/28/2021

07/28/2021

Complaint/Equivaient Pleading Filed
Complaint for Damages and Jury Demand

Filed By: Flynn, Individually and as Special Rep, Gayl
File Stamp: 07/20/2021

Appearance Filed
Appearance - BET
For Party: Flynn, Individually and as Special Rep, Gayl
File Stamp: 07/20/2021

Subpoena/Summons Filed
Summians - City

Fited By: Flynn, individually and as Special Rep, Gayl

File Stamp: 07/20/2021

 Subpoena/Summons Filed
Summons ~ Butler
Filed By: Flynn, Individually and as Special Rep, Gayl
File stamp. 07/20/2021

Subpoena/Summons Filed
Summons - Stringer

Filed By: Flynn, Individually and as Special Rep, Gay!
File le Stamp: 07/20/2021

Subpoena/Summons Filed
Summons - Pervine

Filed By: Flynn, Individually and as Special Rep, Gayl

File Stamp: 07/20/2021

Subpoena/Summons Filed
Summons - St. john

Filed By: Flynn, Individually and as Special Rep, Gayl
File Stamp: 07/20/2021
Certificate of Issuance of Summons
Certificate of Issuance of Summons
Filed By: Flynn, individually and as Special Rep, Gayl
File fe Stamp: 07/24/2024
- Certifi ed Mail Returned
GREEN CARD SIGNED
Party Served: St. John, Cody

Certified Mail Returned
GREEN CARD SIGNED

Party’ Served: Butler, Daniel
Certifi ed Mail Returned
GREEN CARD SIGNED

Party Served: Pervine, Dustin

Page 4 of 54 PagelD #: 9

https://public.courts.in.gov/mycaseftAw/CaseSummary/eyJ2iip7IkNhe2VUb2tibil6inuas1 M5RDNRa3BpYXBSbDESCekxjd Wom OWSVSENCZXBKXZNi...

Al6
07/28/2021 Certified Mail Returned
GREEN CARD SIGNED

8/19/2024 Case 1:21-cv-02279-JPH-MJD Document 1°9""Eited68719/21 Page 5 of 54 PagelD #: 10

Party Served: Consolidated City of Indianapolis and Marion County
07/28/2021 Certified Mail Returned

GREEN CARD SIGNED

Party Served: Stringer, Qmari

08/05/2021 Appearance Filed

Appearance
For Party: Consolidated City of Indianapolis and Marion County
For Party: , Butler, Daniel
For Party: Stringer, Omari
For Party: Pervine, Dustin
For Party: St. John, Cody
File Stamp: 08/05/2021
08/05/2021 Notice Filed

Notice of Automatic Extension of Time
Filed By: Consolidated City of Indianapelis and Marion County
Filed By: Butler, Daniet
Filed By: Stringer, Omari
Filed By: Pervine, Dustin
Filed By: St. John, Cody
File Stamp: 08/05/2021

Financial Information

* Financial Balances reflected are current representations of transactions processed by the Clerk's Office. Please note that any balance
due does not reflect interest that has accrued - if applicable ~ since the last payment. For questions/concerns regarding balances shown,
please contact the Clerk's Office.

Flynn, Individually and as Special Rep, Gayl
Plaintiff

Balance Bue fas of 08/19/2021)

 

 

 

 

 

 

 

 

0.00
Charge Summary
Description Amount Credit Payment
Court Costs and Filing Fees 157.00 0,00 457.00
Transaction Summary
Date Description Amount
07/21/2621 Transaction Assessment 457.00
07/21/2021 Electronic Payment (157.00)

 

 

 

 

 

This is not the official court record. Official records of court proceedings may only be obtained directly from the
court maintaining a particular recerd.

https://public.courts.in.gov/mycase/#ivw/CaseSummary/eyJ2]jp7 kNhce2VUb2tlbil6inU4s 1 MSRDNRa3BpYXBS5bE5CekxjdW pmOWS5VSEhCZXBKXazNi...

5/6
si49/2021 Case 1:21-cv-02279-JPH-MJD Document 152mrPijethOe749/21 Page 6 of 54 PagelD #: 11

https://public.courts.in.gov/mycase/#/vwiCaseSummary/eyJ2 lip 7ikNhc2VUb2tIbiIGINU4S 7 M5RDNRa3BpYXBSbESCekxjdWpmOWS5VSENCZXBEKXZNi... 6/6
Case 1:21-cv-02279-JPH-MJD H8Q0Re LOLS THI243A% 19/21 Page 7 of 54 PageliP$ te eee

Marion Superior Court 6 Marion County, Indian.
STATE OF INDIANA MARION COUNTY SUPERIOR COURT
SS:
COUNTY OF MARION CAUSE NO.

Gayl Ann Flynn, individually and as
Special Representative of the Estate of
Edward Louis Flynn,

Plaintiffs,
Plaintiffs’ Complaint for
Damages and Jury Trial
Demand

Vv.

Consolidated City of Indianapolis
and Marion County, Daniel Butler,
Omari Stringer, Dustin Pervine,
and Cody St. John,

Defendants.

 

 

Comes now Plaintiff, Gayl Ann Flynn, individually and as Special
Representative of the Estate of Edward Louis Flynn, and for her Complaint for
Damages against the Consolidated City of Indianapolis and Marion County (“City”),
Daniel Butler (“Ofc. Butler”), Omari Stringer (“Ofc. Stringer”), Dustin Pervine (“Ofe.
Pervine”), and Cody St. John (“Ofc. St. John”) (collectively “Defendants”) states as
follows:

Introduction

1. On December 15, 2020, Edward Louis Flynn tragically lost his life after
his vehicle was struck by a vehicle being pursued by officers of the Indianapolis
Metropolitan Police Department in a high-speed chase while he was stopped at an
intersection in Indianapolis, Indiana just waiting to proceed through the intersection.

2. This is an action for violation and deprivation of civil rights brought by

Plaintiff Gayl Ann Flynn, individually and as Special Representative of the Estate of
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 8 of 54 PagelD #: 13

Edward Louis Flynn (“Gayl”), against the City, Ofc. Butler, Ofc. Stringer, Ofc.
Pervine, and Ofc. St. John, under 42 U.S.C. § 1983 seeking all damages recoverable,

and for claims under the laws of the State of Indiana seeking all damages recoverable.

Parties

A. Gayl Ann Flynn Individually and as Special Representative of the Estate
of Edward Louis Flynn

3. Gayl is the Special Administrator of the Estate of Edward Louis Flynn,
Deceased, having been appotnted as such by the Marion County, Indiana Superior
Court, Probate Division.

A, Gayl was the wife of Edward Louis Flynn (“Edward”).

5. Gayl is a resident of Indianapolis, Marion County, Indiana.

6. At the time of his death, Edward Louis Flynn was a resident of
Indianapolis, Marion County, Indiana.

B. Defendants City, Ofe. Butler, Ofc. Stringer, Ofc. Pervine, and Ofc. St.
John.

7. The City is a city incorporated under Indiana law and is located in
Marion County, Indiana.

8. The City operates and controls the Indianapolis Metropolitan Police
Department (““IMPD”) for the purpose of providing public safety and protection to the
citizens of Indianapolis and the Indianapolis Metropolitan Police Department.

9. Ofc. Butler was at ail times relevant hereto a law enforcement officer,
as that term is defined in Ind. Code § 35-41-1-17, and an employee of the IMPD and
City who was performing his duties for an acting as an officer of the [MPD, and was

acting under color of state law.

Page 2 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 9 of 54 PagelD #: 14

10. Ofc. Stringer was at all times relevant hereto a law enforcement officer,
as that term is defined in Ind. Code § 35-41-1-17, and an employee of the IMPD and
City who was performing his duties for an acting as an officer of the IMPD, and was
acting under color of state law.

11. Ofc. Pervine was at all times relevant hereto a law enforcement officer,
as that term is defined in Ind. Code § 35-41-1-17, and an employee of the IMPD and
City who was performing his duties for an acting as an officer of the IMPD, and was
acting under color of state law.

12. Ofe. St. John was at all times relevant hereto a law enforcement officer,
as that term is defined in Ind. Code § 35-41-1-17, and an employee of the IMPD and
City who was performing his duties for an acting as an officer of the IMPD, and was
acting under color of state law.

13. The acts and omissions giving rise to this action occurred in

Indianapolis, Marion County, Indiana.

Factual Allegations Relevant to All Counts
A. Edward Louis Flynn.

14. On December 15, 2020, Edward was the age of sixty-six (66).

15. Edward was born in Indianapolis on January 6, 1954.

16. Edward was a dedicated and beloved employee of the Indianapolis Star
News, and would have celebrated his fifty (50) year anniversary at the Indianapolis
Star News in September of 2021.

17. Edward was survived by his wife, Gayl, and his adult sons Christopher

and Dale.

Page 3 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 10 of 54 PagelD #: 15

B. The Death of Edward Louis Flynn.

18. On December 15, 2020, Ofc. Butler and Ofc. Stringer were dispatched to
the AutoZone store located at 5050 W Washington St, Indianapolis, Indiana 46241 to
investigate a report of the presence of an alleged stolen vehicle, a Ford F-150, in its
parking lot, arriving at approximately 5:48 p.m.

19. Upon arrival, Ofc. Butler and Ofc. Stringer exited their vehicles with
weapons drawn and attempted to contact the individual in the vehicle.

20. After Ofc. Butler and Ofc. Stringer briefly approached the vehicle and
knocked on the windows of the unknown vehicle asking the driver to open the door
when the Ford F-150 reversed and drove away from the AutoZone.

21. The vehicle was occupied by and being operated by James Shirley, the
identity of whom was unknown by Defendants until after the collision.

22. Ofc. Stringer then initiated a high-speed chase with Ofc. Butler
following behind him also initiating a high-speed chase.

23. The chase began by leading east on Washington Street, then south on
Westbrook Avenue, east on Morris Street, and then south on Lynhurst Drive.

24. At that time, Ofc. Pervine joined, initiated, and continued in the high-
speed chase.

25. Ofc. St. John then joined, initiated, and continued the chase attempting
to deploy stop sticks at the intersection of Raymond Street and Lynhurst Drive then

pursuing the vehicles thereafter.

Page 4 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 11 of 54 PagelD #: 16

96. The chase then led west on Bradbury Avenue, west on Sam Jones
Expressway, north on 1-465, east on Washington St. from [-465, and finally east on
Morris St. when the Ford F-150 struck the vehicle being driven by Edward, that was
simply sitting at the intersection of Lynhurst Dr. and Morris St, causing Edward’s
vehicle to strike a pole and roll several times.

27. In total, the high-speed chase lasted more than five (5) minutes.

28. Edward was transported to Methodist Hospital by Way Township
Medics from the scene of the collision but was declared deceased at Methodist
Hospital due to injuries suffered from the collision.

29. The high-speed chase occurred on local roads well in excess of the speed
limits.

30. Upon initiating the high-speed chase, the Defendants had not confirmed
the vehicle was in fact a stolen vehicle and had not identified anything about the
driver.

31. The Defendants acted without due regard of the safety of other drivers
and pedestrians in the vicinity of the high-speed chase and in a high traffic area.

32. Ofc. Butler and Ofc. Stringer ignored steps that could have prevented
the high-speed chase, such as positioning their vehicles differently upon arrival at
the scene and calling for backup.

33. The Defendants continued the dangerous high-speed chase after
initiation and did not call it off even though it threatened the lives of innocent

bystanders.

Page 5 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 12 of 54 PagelD #: 17

34. The high speeds posed an inherent risk to the public.

35. The collision and chase occurred in the evening with lower visibility due
lighting with it being nighttime.

36. There were heavy traffic conditions at the time of the chase and collision.

37. The only act witnessed by the Defendants was the act of fleeing alone.
C. General

38. The policies, procedures, and customs of the City led to, permitted, and
countenanced the chase, collision, and violations of Edward’s constitutional rights.

39. Additionally, the actions of the Defendants constitute dehberate
indifference and shock the conscious.

AO. The failure of the City to follow and enforce some of its own internal
policies and procedures led to and caused the deadly high-speed chase, deprived
Edward of his constitutional and federal rights under 42 U.S.C. § 1983 and caused
Edward’s death.

41. The City’s General Order 4.12 and its authorized and maintained
policies, practices, and/or customs caused, allowed, and/or approved the
constitutional violations of the other Defendants.

42. The City has failed to institute, maintain and enforce proper procedures
for training and re-training its officers relative to high-speed chases; monitoring and
supervising its officers relative to high-speed chases; and disciplining its officers
relative to high-speed chases, all of which constitute a willful and deliberate

indifference to and a willful and deliberate disregard of the serious risk of significant

Page 6 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 13 of 54 PagelD #: 18

harm to members of the public, shock the conscious, and demonstrate a reckless and
callous indifference to the Constitutional rights of members of the public, which led
to and caused the death of Edward.

48, The failure of the City to properly and adequately review, revise,
implement and enforce its policies, procedures and customs relative to investigating
and handling high-speed chases in which its officers are involved shock the conscious,
constitutes a willful and deliberate indifference to and a willful and deliberate
disregard of the serious risk of significant harm to members of the public, and led
directly to the continued dangerous high-speed chases and led to and caused the
death of Edward.

44, The failure of the City to properly and adequately review and revise its
policies, procedures and customs relative to investigating and otherwise handling
high-speed chases shock the conscious and constituted a willful and deliberate
indifference to and a willful and deliberate disregard of the serious risk of significant
harm to members of the public and demonstrate a reckless and callous indifference
to the Constitutional rights of members of the public, and led directly to the
unreasonable, unnecessary and deadly high-speed chase led to and caused the death
of Edward.

45. Defendants’ actions leading to and causing the collision shock the

conscience.

Page 7 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 14 of 54 PagelD #: 19

46. Defendants intended to cause harm by among other things intentionally
engaging in a high-speed chase while also refusing to disengage the high-speed chase
prior to the collision.

47. Defendants violated Edward’s Fourteenth Amendment due process
rights.

48. Defendants had a duty to drive with due regard for the safety of all
persons, which Defendants did not.

49. Defendants failed to exercise reasonable care.

50. The City has a custom and practice of engaging in a significantly higher
number of pursuits than similarly sized departments from around the country.

51. By virtue of Indiana’s statutory caps and the post-deprivation
procedures im Indiana, Plaintiff has effectively been denied due process of law for an
adequate opportunity to seek compensation for the state-occasioned deprivation of
Edward’s life.

52. The Defendants knew and/or should have known that a collision was
imminent, but consciously and culpably refused to prevent it.

53. Defendants had over five minutes to weigh the risks of pursuing the
fleeing vehicle.

54. Defendants initiated and continued this high-speed chase through
residential and retail business areas within the city limits of Indianapolis during time
periods when there were high volumes of vehicular traffic throughout the chase route.

Defendants and each of them were at all times fully aware that initiating and

Page 8 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 15 of 54 PagelD #: 20

continuing a high-speed chase in the aforesaid areas at approximately 5:50 p.m. ona
weekday exposed innocent and unknowing drivers in these areas to an unreasonable
risk of harm.

55. Edward had absolutely no warning or notice that Defendants were
conducting a high-speed chase in the same area at the same time he was waiting at
an intersection, nor did Defendants attempt to provide warning or notice of same.

56. Defendants initiated and continued their high-speed pursuit of James
Shirley as James Shirley’s vehicle drove through a red light and struck and killed
Edward.

57. The manner in which Defendants initiated and continued their high-
speed pursuit of James Shirley, solely incidental to the fleeing of James Shirley
vehicle, through crowded city streets in both residential and commercial areas of
Indianapolis at approximately 5:50 p.m. shocks the conscience, is evidence of an utter
disregard for public safety, and demonstrates there was a purposeful effort to cause
harm to James Shirley.

58. The manner in which Defendants made the decision to initiate their
high-speed pursuit of an unknown individual, and the manner in which they made
the decision to continue the high-speed pursuit through crowded city streets in
residential and commercial areas of Indianapolis, demonstrates an express policy or
widespread practice of Defendants to initiate and/or continue high-speed pursuits in
nonemergency situations and shows bad faith and an intent to harm the public in

general and specifically the Plaintiffs.

Page 9 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 16 of 54 PagelD #: 21

59. Edward Louis Flynn was killed as a direct and proximate result of
Defendants’ egregious conduct in conducting the high-speed pursuit of James Shirley
as aforesaid and, as a result, was deprived of his rights, privileges, and immunities
secured to him under the Fourteenth Amendment to the Constitution of the Unites
States of America as well as applicable federal law.

60. The Defendants had a duty and obligation to both initiate and continue
their high-speed pursuit of James Shirley, as aforesaid, so as not to deprive the public
generally and specifically Edward Louis Flynn of the rights, privileges, and
immunities secured to him under the Constitution of the United States of America
and pursuant to Federal law.

61. Asa direct and proximate cause of Defendants’ unconstitutional acts
and unlawful conduct as aforesaid, the Estate of Edward Louis Flynn sustained great
pecuniary loss in the form of burial expense, funeral expense, medical and hospital
expenses, future support, love, care, and affection, the costs of administering the

estate, and other damages.

Count I
(Civil Rights Violation under § 1983)

62. Plaintiff, Gayl Ann Flynn, Individually and as Special Administrator of
the Estate of Edward Louis Flynn, hereby incorporates by reference, re-states and re-
alleges the allegations contained in the prior paragraphs as though fully set out

herein.

Page 10 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 17 of 54 PagelD #: 22

63. Plaintiff claims damages from the Defendants for the violations of her
and Edward Louis Flynns’ constitutional rights under 42 U.S.C. § 1983 and Edward’s
death, as set out in this Complaint.

Wherefore Plaintiff prays for awards against all Defendants of compensatory
and punitive damages, administrative costs and expenses, attorneys fees and costs,
and all other damages recoverable against the Defendants under 42 U.S.C. § 1983,

and all other just and proper relief in the premises.

Count II
(Negligence)

64. Plaintiff, Gayl Ann Flynn, Individually and as Special Administrator of
the Estate of Edward Louis Flynn, hereby incorporates by reference, re-states and re-
alleges the allegations contained in the prior paragraphs as though fully set out
herein.

65. Defendants owed the duty to operate emergency vehicles with due care
and with due regard for the safety of all persons, and to protect the public among
other things.

66. Defendants breached their duties owed.

67. Asa direct and proximate result, Edward Louis Flynn was killed, and
Plaintiff and Edward Louis Flynn suffered damages, including but not limited to,
personal injuries, loss of support, love, and affection, incurred medical and hospital
expenses, and endured physical pain, emotional suffering, and loss of enjoyment of

life.

Page 11 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 18 of 54 PagelD #: 23

68. The City is liable under the theory of respondeat superior and was
independently negligent.

Wherefore Plaintiff prays the Court to enter judgment in her and the Estates
favor on Count IT against all Defendants, award damages to which they are entitled,

and grant all further just and appropriate relief in the premises

Count ITI
(Negligence — Wrongful Death)

69. Plaintiff, Gayl Ann Flynn, Individually and as Special Administrator of
the Estate of Edward Louis Flynn, hereby incorporates by reference, re-states and re-
alleges the allegations contained in the prior paragraphs as though fully set out
herein.

70. Asa direct result of Defendants’ negligence, Edward was killed.

71. By reason of the death of Edward, which resulted from Defendants’
negligence, Plaintiff and Edward Louis Flynn suffered damages including, but not
limited to, loss of support, services, love and affection, medical, hospital, funeral and
burial expenses, and costs and expenses of administration of his estate, including
attorney fees.

72. By reason of the death of Edward Louis Flynn, Plaintiff has suffered
damages, including but not limited to, the loss of consortium, loss of services, support,
love and companionship of her husband.

73. The Estate of Edward Louis Flynn is entitled to recover attorney fees

and expenses associated with the administration of the Estate and costs of this action.

Page 12 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 19 of 54 PagelD #: 24

74. The City is liable under the theory of respondeat superior and was
independently negligent.

Wherefore Plaintiff prays the Court to enter judgment in her and the Estates
favor on Count ITI against Defendants for the wrongful death of Edward Louis Flynn,
and for an amount sufficient to compensate for all damages, and grant all further just

and appropriate relief in the premises.

Count IV
(Negligence Per Se)

75. Plaintiff, Gayl Ann Flynn, Individually and as Special Administrator of
the Estate of Edward Louis Flynn, hereby incorporates by reference, re-states and re-
alleges the allegations contained in the prior paragraphs as though fully set out
herein.

76. Defendants’ actions and inactions set forth herein constitute negligence
per se from violations of Indiana Code § 9-21-1-8 among other things.

77. Theinjuries and damages complained of herein are direct and proximate
result of the negligence, carelessness, gross negligence, reckless indifference, and
outrageous conduct of Defendants.

78. The negligence, carelessness, gross negligence, reckless indifference,
and outrageous conduct of Defendants set forth herein increased the risk that Edward
would be killed.

79. Asa direct and proximate result, Edward Louis Flynn was killed, and
Plaintiff and Edward Louis Flynn suffered damages, including but not limited to,

personal injuries, loss of support, love and affection, incurred medical and hospital

Page 13 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 20 of 54 PagelD #: 25

expenses, and endured physical pain, emotional suffering, and loss of enjoyment of
life.

80. The City is lable under the theory of respondeat superior and was
independently negligent.

Wherefore Plaintiff prays the Court to enter judgment in her and the Kstates
favor on Count IT, award all damages to which they are entitled, and grant all further

just and appropriate relief in the premises.

Count V
(Negligence Per Se — Wrongful Death)

81. Plaintiff, Gayl Ann Flynn, Individually and as Special Administrator of
the Estate of Edward Louis Flynn, hereby incorporates by reference, re-states and re-
alleges the allegations contained in the prior paragraphs as though fully set out
herein.

82. Defendants’ actions and inactions set forth herein constitute negligence
per se from violations of Indiana Code § 9-21-1-8 among other things.

83. The injuries and damages complained of herein are direct and proximate
result of the negligence, carelessness, gross negligence, reckless indifference, and
outrageous conduct of Defendants.

84. The negligence, carelessness, gross negligence, reckless indifference,
and outrageous conduct of Defendants set forth herein increased the risk that Edward
would be killed.

85. By reason of the death of Edward, which resulted from Defendants’

negligence, Plaintiff and Edward Louis Flynn suffered damages including, but not

Page 14 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 21 of 54 PagelD #: 26

limited to, loss of support, services, love and affection, medical, hospital, funeral and
burial expenses, and costs and expenses of administration of his estate, including
attorney fees.

86. By reason of the death of Edward Louis Flynn, Plaintiff has suffered
damages, including but not limited to, the loss of consortium, loss of services, support,
love and companionship of her husband.

87. The Estate of Edward Louis Flynn is entitled to recover attorney fees
and expenses associated with the administration of the Estate and costs of this action.

88. The City is liable under the theory of respondeat superior and was
independently negligent.

Wherefore Plaintiff prays the Court to enter judgment in her and the Estates
favor on Count V against Defendants for the wrongful death of Edward Louis Flynn,
and for an amount sufficient to compensate for all damages and grant all further just

and appropriate relief in the premises.

Page 15 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 22 of 54 PagelD #: 27

Respectfully Submitted,

WALDRON TATE BOWEN
FUNK SPANDAU LLC

/s/ Brandon E. Tate

Brandon E. Tate (Atty. No. 1531-49)
156 East Market Street, 5% Floor
Indianapolis, IN 46204

317.296.5294

F: 317.423.0772
brandon@wtbfs-law.com

Heather L. George Myers (Atty. No. 28245-49)
Attorney at Law

P.O. Box 507

Greenwood, IN 46142

317.287.4965

hgeorgemyers@gmail.com

Counsels for Plaintiff

Page 16 of 17
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 23 of 54 PagelD #: 28

Jury Demand

Pursuant to Rule 38 of the Indiana Rules of Trial Procedure, Plaintiff, by

counsel, respectfully demands a trial by jury on all accounts deemed so triable.

Respectfully submitted,

WALDRON TATE BOWEN
FUNK SPANDAU LLC

/s/ Brandon KF. Tate

Brandon E. Tate (Atty. No. 31531-49)
156 East Market Street, 5% Floor
Indianapolis, IN 46204

317.296.5294

F: 317.423.0772
brandon@wtbfs-law.com

Heather L. George Myers (Atty. No. 28245-49)
Attorney at Law

P.O. Box 507

Greenwood, IN 46142

317.287.4965

hgeorgemyers@gmail.com

Counsels for Plaintiff

Page 17 of 17
Case 1:21-cv-02279-JPH-MJD DtaDO@Aad072C FR2KG9719/21 Page 24 of 54 Pagéfet#i29g%" 9:78 Pk

Cleri
Marion Superior Court 6 Marion County, indian.

STATE GF INDIANA MARION COUNTY SUPERIOR COURT
SS:
COUNTY OF MARION CAUSE NO.

Gayl Ann Flynn, individually and as
Special Representative of the Estate of
Edward Louis Flynn,

Plaintiffs,

v. E-Filing Appearance by
Attorney in Civil Case
Consolidated City of Indianapolis
and Marion County, Daniel Butler,

Omari Stringer, Dustin Pervine,
and Cody St. John,

Defendants.

 

 

This Appearance Form must be filed on behalf of every party in a civil
case.

1. The party on whose behalf this form is being filed is:
Initiating  X Responding___—«s—s—«s(ntervening - and

the undersigned attorney and all attorneys listed on this form now appear in
this case for the following parties:

Name of party(ies): Gayl Ann Flynn, individually and as special
representatives of the estate of Edward Louis Flynn

 

2. Attorney information for service as required by Trial Rule 5(B)(2)

Name: Brandon E. Tate Atty Number: _31531-49

Law Firm: WALDRON TATE BOWEN FUNK SPANDAU LLC

Address: 156 E. Market Street, 5th Floor, Indianapolis, Indiana 46204
Phone: (317) 296-5294

FAX: (817) 423-0772

Email Address: brandon@wtbfs-law.com

 

 

 

 

3. Important: Each attorney specified on this appearance:
a. Certifies that the contact information listed for him/her on the Indiana
Supreme Court Roll of Attorneys is current and accurate as of the date
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 25 of 54 PagelD #: 30

8.

9.

10. There are other party members: Yes No_X

of this Appearance;

b. Acknowledges that all orders, opinions, and notices from the
court in this matter that are served under Trial Rule 86(G) will
be sent to the attorney at the email address(es) specified by the
attorney on the Roll of Attorneys regardless of the contact
information listed above for the attorney; and

c. Understands that he/she is solely responsible for keeping his/her Roll
of Attorneys contact information current and accurate, see Ind. Admis.
Dise. R.2(A).

Attorneys can review and update their Roll of Attorneys contact information
on the Courts Portal at http://portal.courts.in. gov.

 

This is a CT case type as defined in administrative Rule 8(B)(3).

{ will accept service from other parties by:
FAX at the above noted number: Yes No _X __

This case invelves child support issues. Yes No _X_

This case involves a protection from abuse order, a workplace violence

restraining order, or a no—contact order. Yes No _X__
This case involves a petition for involuntary commitment. Yes No xX.
There are related cases: Yes No _X

Additional information required by local rule:

11.This form has been served on all other parties and Certificate of Service is
attached:

Yes X No __
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 26 of 54 PagelD #: 31

Respectfully submitted,

WALDRON TATE BOWEN
FUNK SPANDAU LLC

/s/Brandon FE. Tate

Brandon E. Tate, Attorney No. 31531-49
156 E. Market St., 54 Floor
Indianapolis, EN 46204

317.296.5294

F: 317.423.0772
brandon@wtbfs-law.com

 

Attorneys for Plaintiffs
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 27 of 54 PagelD #: 32

CERTIFICATE OF SERVICE

The undersigned hereby certifies that the foregoing has been served on the
following by certified mail on July 20, 2021:

Consolidated City of Indianapolis and Marion County
200 E. Washington St.

Suite 2501

Indianapolis, IN 46204

Ofc. Daniel Butler
50 N Alabama St
Indianapolis, IN 46204

Omari Stringer
50 N Alabama St
Indianapolis, IN 46204

Dustin Pervine
50 N Alabama St
Indianapolis, IN 46204

Cody St. John
50 N Alabama St
Indianapolis, [IN 46204

is! Brandon _E. Tate
Brandon E. Tate, Attorney No. 31531-49
Case 1:21-cv-02279-JPH-MJD Dé@DAG@21072CFiR2K69719/21 Page 28 of 54 Pagdiist/8gort 18 Fh

Cleri
Marion Superior Court 6 Marion County, Indian.

STATE OF INDIANA MARION COUNTY SUPERIOR COURT
SS:
COUNTY OF MARION CAUSE NO.

Gayl Ann Flynn, individually and as
Special Representative of the Estate of
Edward Louis Flynn,

Plaintiffs,

v- SUMMONS

Consolidated City of Indianapolis
and Marion County, Daniel Butler,
Omari Stringer, Dustin Pervine,
and Cody St. John,

 

Defendants.

 

To the Defendant(s) named above: Consolidated City of Indianapolis
and Marion County
900 E Washington St., Suite 2501
Indianapolis, IN 46204

You are hereby notified that you have been sued by the persons named
“Plaintiffs” in the Court stated above.

The nature of the suit against you is stated in the Complaint which is attached
to this Summons. It also states the relief sought or the demand made against you by
the Plaintiffs.

An answer or other appropriate response in writing to the Complaint must be
filed either by your or your attorney within twenty (20) days commencing the day
after you receive this Summons, (or twenty-three (23) days if this Summons was
received by mail), or a judgment by default may be rendered against you for the relief
demanded by Plaintiffs.

If you have a claim for relief against the Plaintiffs arising from the same
transaction or occurrence, you must assert it in your written answer.

The following documents are also served with this Summons:

Complaint and Appearance
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 29 of 54 PagelD #: 34

7/2112021 igh Co bbls cl
Dated: i a

 

Clerk, Marion County Superior Court

The following manner of service of summons is hereby designated:
Certified Mail on Individual at above address
PREPARED BY:

/si Brandon E. Tate

Brandon E. Tate

WALDRON TATE BOWEN

FUNK SPANDAU LLC

156 E Market Street, 5 Floor
Indianapolis, IN 46204
317.296.5294

F: 317.423.0772
brandon@wthbis-law.com

 

 
Case 1:21-cv-02279-JPH-MJD DsgDAG21072C F02489719/21 Page 30 of 54 Page llaAy#/2902" 9:18 Ph

Cleri
Marion Superior Court 6 Marion County, Indian.

STATE OF INDIANA MARIGN COUNTY SUPERIOR COURT
SS:
COUNTY OF MARION CAUSE NO.

Gayl Ann Flynn, individually and as
Special Representative of the Estate of
Edward Louis Flynn,

Plaintiffs,

v. SUMMONS

Consolidated City of Indianapolis
and Marion County, Daniel Butler,
Omari Stringer, Dustin Pervine,

and Cody St. John,

Defendants.

 

 

To the Defendant(s) named above: Ofc. Daniel Butler
56 N Alabama St
Indianapolis, IN 46264

You are hereby notified that you have been sued by the persons named
“Plaintiffs” in the Court stated above.

The nature of the suit against you is stated in the Complaint which 1s attached
to this Summons. It also states the relief sought or the demand made against you by
the Plaintiffs.

An answer or other appropriate response in writing to the Complaint must be
filed either by your or your attorney within twenty (20) days commencing the day
after you receive this Summons, (or twenty-three (23) days if this Summons was
received by mail), or a judgment by default may be rendered against you for the relief
demanded by Plaintiffs.

If you have a claim for relief against the Plaintiffs arising from the same
transaction or occurrence, you must assert it m your written answer.

The following documents are also served with this Summons:

Complaint and Appearance
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 31 of 54 PagelD #: 36

7/21/2021 Stata. Co Fbetecet. ee
Dated: , ‘4 ee

Clerk, Marion County Superior Court

et

The following manner of service of summons is hereby designated:
Certified Mail on Individual at above address
PREPARED BY:

‘si Brandon E. Tate

Brandon E. Tate

WALDRON TATE BOWEN

FUNK SPANDAU LLC

156 E Market Street, 5‘ Floor
Indianapolis, IN 46204
317.296.5294

F: 317.423.0772
brandon@wtbis-law.com

 
Case 1:21-cv-02279-JPH-MJD D&@DRRnttODCER2A89% 9/21 Page 32 of 54 Pagel SP ee

Marion Superior Court 6 Marion County, Indian.
STATE OF INDIANA MARION COUNTY SUPERIOR COURT
SS:
COUNTY OF MARION CAUSE NO.

Gayl Ann Flynn, individually and as
Special Representative of the Estate of
Edward Louis Flynn,

Plaintiffs,

Vv. SUMMONS

Consolidated City of Indianapolis
and Marion County, Daniel Butler,
Omari Stringer, Dustin Pervine,
and Cody St. John,

 

Defendants.

 

To the Defendant(s) named above: Ofc. Omari Stringer
50 N Alabama St
Indianapolis, IN 46204

You are hereby notified that you have been sued by the persons named
“Plaintiffs” in the Court stated above.

The nature of the suit against you is stated in the Complaint which is attached
to this Summons. It also states the relief sought or the demand made against you by
the Plaintiffs.

An answer or other appropriate response in writing to the Complaint must be
filed either by your or your attorney within twenty (20) days commencing the day
after you receive this Summons, (or twenty-three (23) days if this Summons was
received by mail), or a judgment by default may be rendered against you for the relief
demanded by Plaintiffs.

If you have a claim for relief against the Plaintiffs arising from the same
transaction or occurrence, you must assert it in your written answer.

The following documents are also served with this Summons:

Complaint and Appearance
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 33 of 54 PagelD #: 38

PE : ar e cg P
Pag OAL hokghebe ate Ct
Dated: 7/21/2021 i 2

 

Clerk, Marion County Superior Court

The following manner of service of summons is hereby designated:
Certified Mail on Individual at above address
PREPARED BY:

‘si Brandon E. Tate

Brandon &. Tate

WALDRON TATE BOWEN

FUNK SPANDAU LLC

156 E Market Street, 5 Floor
Indianapolis, IN 46204
317.296.5294

F: 317.423.0772
brandon@wtbfs-law.com

 
Case 1:21-cv-02279-JPH-MJD Dé9DO@-211072CFHO2469719/21 Page 34 of 54 Pages /20go2t 9:19 Pr

Cleri
Marion Superior Court 6 Marion County, Indian:

STATE OF INDIANA MARION COUNTY SUPERIOR COURT
SS:
COUNTY OF MARION CAUSE NO.

Gayl Ann Flynn, individually and as
Special Representative of the Estate of
Edward Louis Flynn,

Plaintiffs,

v: SUMMONS

Consolidated City of Indianapolis
and Marion County, Daniel Butler,
Omari Stringer, Dustin Pervine,
and Cody St. John,

 

Defendants.

 

To the Defendant(s) named above: Ofc. Dustin Pervine
50 N Alabama St
Indianapolis, IN 46204

You are hereby notified that you have been sued by the persons named
“Plaintiffs” in the Court stated above.

The nature of the suit against you is stated in the Complaint which 1s attached
to this Summons. It also states the relief sought or the demand made against you by
the Plaintiffs.

An answer or other appropriate response in writing to the Complaint must be
filed either by your or your attorney within twenty (20) days commencing the day
after you receive this Summons, (or twenty-three (23) days if this Summons was
received by mail), or a judgment by default may be rendered against you for the relief
demanded by Plaintiffs.

If you have a claim for relief against the Plaintiffs arising from the same
transaction or occurrence, you must assert it in your written answer.

The following documents are also served with this Summons:

Complaint and Appearance
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 35 of 54 PagelD #: 40

my

_ 7/21/2021 Pngba Ch

: : a
gd a aA ete

Dated ‘
Clerk, Marion County Superior Court

The following manner of service of summons is hereby designated:
Certified Mail on Individual at above address
PREPARED BY:

/s! Brandon EK. Tate

Brandon E. Tate

WALDRON TATE BOWEN

FUNK SPANDAU LLC

156 E Market Street, 5*® Floor
Indianapolis, IN 46204
317.296.5294

F: 317.423.0772
brandon@wtbfs-law.com

     

,
‘s

Ss AVDIAND
Case 1:21-cv-02279-JPH-MJD DIQDG@Aa1072C HARKGS719/21 Page 36 of 54 Pagélety igor" #12 Ph

Cleri
Marion Superior Court 6 Marion County, indian.

STATE OF INDIANA MARION COUNTY SUPERIOR COURT
SS:
COUNTY OF MARION CAUSE NO.

Gayl Ann Flynn, individually and as
Special Representative of the Estate of
Edward Louis Flynn,

Plaintiffs,

v. SUMMONS

Consolidated City of Indianapolis
and Marion County, Daniel Butler,
Omari Stringer, Dustin Pervine,
and Cody St. John,

 

Defendants.

 

To the Defendant(s) named above: Ofc. Cody St. John
50 N Alabama St
Indianapolis, IN 46204

You are hereby notified that you have been sued by the persons named
“Plaintiffs” in the Court stated above.

The nature of the suit against you is stated in the Complaint which 1s attached
to this Summons. It also states the relief sought or the demand made against you by
the Plaintiffs.

An answer or other appropriate response in writing to the Complaint must be
filed either by your or your attorney within twenty (20) days commencing the day
after you receive this Summons, (or twenty-three (23) days if this Summons was
received by mail), or a judgment by default may be rendered against you for the relief
demanded by Plaintiffs.

If you have a claim for relief against the Plaintiffs arising from the same
transaction or occurrence, you must assert it in your written answer.

The following documents are also served with this Summons:

Complaint and Appearance
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 37 of 54 PagelD #: 42

7/21/2021 Y fg to Ceti ae 4 ee

Dated:

 

Clerk, Marion County Superior Court

The following manner of service of summons 1s hereby designated:
Certified Mail on Individual at above address
PREPARED BY:

/si Brandon E. Tate

Brandon E. Tate

WALDRON TATE BOWEN

FUNK SPANDAU LLC

156 E Market Street, 5 Floor
Indianapolis, IN 46204
317.296.5294

F: 817.423.0772
brandon@wtbfs-law.com

 
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 38 of 54 Pagelts #7773"" Err

Marion County, indian.

STATE OF INDIANA MARION COUNTY SUPERIOR COURT
SS:
COUNTY OF MARION CAUSE NO. 49D06-2107-CT-024397

Gayl Ann Flynn, individually and as
Special Representative of the Estate of
Edward Louis Flynn,

Plaintiffs,
Certificate of Issuance of

Vv.
Summons

Consolidated City of Indianapolis
and Marion County, Daniel Butler,

Omari Stringer, Dustin Pervine,
and Cody St. John

 

Defendants.

 

l, Brandon E. Tate, Attorney for the Plaintiff(s), do hereby certify that on the
21st day of July, 2021, I sent, by certified mail USPS return receipt requested, a filed
stamped copy of the Summons and copy of the Complaint for this case to each of the
following defendants:

Party Served: Consolidated City of Indianapolis
and Marion County

Method of Service: Certified Mail USPS
Address of Party: 200 E. Washington Street, Suite 2501

 

Indianapolis, Indiana 46204

Tracking/Identification Number:_7019 1640 0000 0855 9254

Party Served: Ofc. Daniel Butler
Method of Service: Certified Mail USPS

 

Address of Party: 50 North Alabama Street
Indianapolis, Indiana 46204

Tracking/Identification Number:_7019 1640 0000 0855 9230
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 39 of 54 PagelD #: 44

 

 

 

Party Served: Ofc. Omari Stringer
Method of Service: Certified Mail USPS
Address of Party: 50 North Alabama Street

Indianapolis, Indiana 46204

Tracking/Identification Number:_7019 1640 0000 0855 9247

Party Served: Ofc. Dustin Pervine
Method of Service: Certified Mail USPS

 

Address of Party: 50 North Alabama Street
Indianapolis, Indiana 46204

Tracking/{dentification Number:_7019 1640 0000 0855 9261

 

Party Served: Ofc. Cody St. John
Method of Service: Certified Mail USPS

 

Address of Party: 50 North Alabama Street
Indianapolis, Indiana 46204

Tracking/Identification Number:_7019 1640 0000 0855 9223

Respectfully submitted,

isi Brandon_E. Tate
Brandon E. Tate

Waldron Tate Bowen

Funk Spandau LLC

156 E Market St, 5" Floor

Indianapolis, IN 46204

P: 317-296-5294

F: 817-423-0772

brandon@wtbfs-law.com
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 40 of 54 PagelD #: 45

[decay Win}ey syseuicg

Alenyeq pease;
MORELUUES eIMeUsS Hi
UORBUQUOD BinyeuB\s CT

egipuaynayy

40} djs9ay sone tl:

Azanye
HOLISSL HEVY Pavers oo
wile posis5ey C
@ssoids BW Aquold 1

(OG!
' fueaneg povonngey I
ii Progdi i hme
iueajeqtpaaisdy fudal i
Arana uo 781/09 CF)
AISAIIPC) BSISHISeH IAN PeuTED
GIR peed

Aenea PeyOIseH euNyBUBIS Bel
eunjoubis pnpy oO
eda aniaiad tf

   

    

   

ct

 

 

|

oN CO] moyeq sseappe Aa ala}

Sad “ (S}] LUOU) UGE S60,

 

€S06-000-20-06S2 NSd SLO AINE "L LBS Guo4 ¢

beds Fape $990 D800; 0n9T: btoe

Hage bonita euch yelebdey it

 

86 £919 Bre SLPS cOrE 0696

AQUISOVEC ACU

yocer BueIpUl ‘syodeueipuy
Jaals ewegely N 0S
“-~-UUor FS APOD “YO

 

rr rev Mire

 

yey a’

 

(Wen pajtitig) Aq panjsosy ‘a

 

sassaippy C]
queiy

  
 

ib) PAD S7 xX

 

 

einreuais ‘Vv

. auued aoeds J UO) 8} UO JO

‘gosId/IeLu SY] 10 YOeq Sy} O} Pues siyy YORTY
Nod 0} pueo Sy} UNS! UBS BM Jey] Os
SS1@AG1 GU} UO SSeJPpe pue elUEU INGA quid
"? Pua 2 "| suey eyeidu0D
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 41 of 54 PagelD #: 46

- es aa

fle eg ete tol tg | te

 

L6EP20-L9-201-2-9006r ‘ON asney
pOZOP BUPIPYY ‘sI|odeueipu|
CCL-M# Jags uojbuyserg “A007
WaID AjUNOZ:.UuLe/\|

 

oXO7 SIU} Ul gy+dIz pue ‘sseuppe ‘euieu anod yund eseeld-iepuas »

 

 

@OA9g [E}SOd
SOJEIS POHUN

 

bb ESTS bheb

 

 

 

HEW SSB]D-}sul4

 

04-9 ON yuled 12
~ “ sdsn
pled sae zy abeysog | | | Oot

 

2h @Ohb ObSb

#ONDIOVELL SSN
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 42 of 54 PagelD #: 47

 

  

 

 

 

[ajEdeY LunjeY Gysewer BSUB*UUU" SU Dede Ned GEUG AUIS “LL Hb Uae &
° (00:
honed pone Aienyoa pata EH O BE b 5 : #0 OOOO. Oh9T &toe
ect 6; iid fi GPNBALE EPPO iE rime a
onesie peer ae { Aanidg paleiasod Caaied USig0)80 6 Weueregnids, mor adisueir recunN ejonery~
eee ry kuantea pojaSeH TEM PoMTUe
a0p AC] 4c Ba}
‘Aanilocy BIEN paisueo G0 ¥SL9 6'é6 SAPS ZOPE 0696
H5]R59H [EW Peisys|Dey [4 ASAIO Papysey einieubis ypy’
pulley peieis]Ben 9 eunyeuBis sinpy
onihneins 3 ccacomses el TURIN AUIVATLTTIESN MGt IAAT
|  vOcOr Buelpu) ‘syodeueipyy
| . J881}S EWEQEIY N OS

Jang [ejueg “IjO
on 1 uaciag sseuppe Alsalep af
Fy Gk wey Woy quaweyip ssoipp

Jy ety &

Usaléq jo oq (eWey pewtig) Aq panleoey “E

“me B/ PAD 57%

amyeusig v

      
  

 

| ‘syuued sords j] Moy Sqy uo Io”
‘ans|dyeu el} Jo YOR Ou} O} PUBS sy} LOENY
‘NOA O} PUBS eu} LUNjes URS OM JEU} OS
' @S43AG/ OU LO SSOIPPE PUB SLUBU UNOA June
‘¢ pu 2 "| suey aleidiuiog

 

 

      
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 43 of 54 PagelD #: 48

Ueveedgeal| Eee EEet foaled eqyegelegffelfreadahag fefagtegy

 

L6E720-LD-201-2-9006?r -ON BSNeD
pO7OP BueIpU ‘sjodeuelpLy

CZI-M# ‘JEANS UoWuiysena “3 002
_. ylajo AjuNOD UOLeY|

NS

aOLALIg [B}SOq

 

 

eXOq SIU) Ul gh+diZ Pue 'sseippe ‘stueu INOA uu aseald Uaplias » SdjE}S Paylui7)|

 

 

 

 

HRW SSe|D7S44

 

O}-9 “ON jue t
sdsn
pied-sesy 9 e6zysoq | | | OD

S0 ASTS bheb SdAhS 2Ohb ObSb

 

FONMIYH! San
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 44 of 54 PagelD #: 49

PCleoay Winjey opsewiog

8806-000-20-089/ NSd SLO¢ AMP "| | BE Wuos Sc

 

(aog$:

AIeAyeg peUysey ; ‘ Renied PRIS IFABS -

   

 

msc S800, QO00. AAT bros

 

 

 

VOvSuUyUES anes o
HOP BLUYUOS engeupr
wore Pe pUBLOFONY o Apaljeq UO yea[og CF)
dos ydieoey ies o Areaiag PopIAsSY IEA pales
AuaAye GIEW peyeED
3088 [EA Paras] a Oo OA (8C PSPEISeY auNpTUbls yoyo)
salle paeysiGou © emeubis sitpy 2)
mssaidxg fey Apoped C1 , adéj eojlag “6

 

 

|
|
|

oN =: Moyaq ssauppe Auaayap 4
SA a, 7h Wey] Woal yuesayip Sselpp

Ge PSLO GPE S/PS cOPG 0696

TTC

- -OZOp Bueipul ‘syodeuelpy|

= yeas BWegely N OS -

BES cl unsng ‘MO

 

lls ey fowey pour) Aq panjeosy "Eg

“e PD S7Tx

eumeuiig “v

 

 

 

  
 

‘syulied ooeds J] JUOU) Su) US 10
‘@OQ|CIEU ely jO HORq el) OF Pleo sty) USE m
NOA O} PAWS SU} LUN} LEO BM 7843 OS
BSIGAGI GY} UO SSAIPpe PUB SLUEL ANCA JUL wf
"6 pur ‘Zz ‘| suey cjorduoD m
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 45 of 54 PagelD #: 50

aare

Leleeg ee Ab gE TE Alpeernnagteeeye testy pe

 

 

 

 

Poe
L6EPZ0-LD-Z012-9006P -ON SNeD
yOTOP BuBIpUy ‘siodeue(py|
| ZZL-M# 20.95 vo Buiyseny “3 007
ro | BID AUNDD UOLEW|
— ; AOIAIAS [EISOg
X09 SIU] Ul pP+d[Z pue ‘sse:ppe feweu anoA yu aseeled HOPUSS » Sd}P]S popup

 

 

 

be STS bheb S2no ehh ObSb

 

 

 

 

HEV, SSB15-}814

 

 

O1-D ‘ON Yulisg AZ ahaa Th
sdsn l |
Pied $a9-] 9 ebeyso4 Ce i dirtdaat

#ONMOVHL SeiSn
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 46 of 54 PagelD #: 51

 

 

 

idisoay! wunje}y oyseu0q $906-000-20-06g4 NSd S10¢ AID 'L LQG wed Sd
iOoss 7 ,
Aisiqed ponies Li j | Moma Papiysse I Be Pai: i Hd sec0; GOO} DhAT Toe
une ligt PFd i iz
wuoqewpuos emyeubls C] ic) parouisels Mionjoct uo 1aef yf ager eae wich feyscbin felon NTS
seeuRuoreN Kran 70 Avene uo serie a
ay ee ee a ted Paat SIA paulan 9E PSO 6PE6 GAPS COVE 0696
SPOISeH (EW paueIsibey T= Aleayeq payowysoH euryeubig unpy’o]
mgenpemeea sresee3| —HIIMIIUMDIUHILIINIL ANNAN
@sserdxg rey Ayo” 4] . _ SdxLasmuas ‘e|, I

 

 

v0z9or BuUeIpU; ‘SHOdeueIpL]

LOSzZ e1Ns ‘4g uoyBulusenA “3 00Z
. AuneD vuovey, pue
Sijodeuelpul jo Alp payepijosuoD

oN] = -smojeq sseuppe Aleaer

|
i
[
|
}

 

 

| SAAT] eb Wey] Wad ueieyip sseh_ 4
/ YW EC! | "s]tuad eoeds 3 JUOY ey UO 10
fadpears tomers Eteausyausnsty ‘enaidieut By) JO YOR eu] 0} PreO SIV YORNY ms
walled by = IS aX "NOK 0} PRG SUL LUNFS! UBS Om JEU} oO!
jueBy Fy b/ p. ’ eT SS SSISAO Gi] UO SSA/PPE PUB eLUEU INOA JUN
ein oh v ‘B pue ‘g ‘4; slualpaysidiog ws

 

 

    
 
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 47 of 54 PagelD #: 52

Hope foet offen fe flee fest feeetyente

 

| L6E~Z0-.L9-2017-9006r :ON asneg
| vOZ9P BueIpu| ‘syodeueipu|

2ZL-M# JOON uo}Buiysen, “3 00Z
yaoi AYUNOD UOuR}\

 

[

Ns

 

eXOF SIU} Ul gb+d[7 pue ‘ssesppe ‘atueu InoA Jud asealf UEPUusg ao

 

BDIAaS {e}S0q
Sa]e}g payun

 

FE ST bheb SAho 2Ohb Ob5Sb

 

 

 

HRW SSE[S 384

OL, 'ON Tilted 4¢
sdsn
Pied seed 9 afelsod oo He ANAT

 

 

#ONDIOVELL SSN
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 48 of 54 PagelD #: 53

\Gjeoay winyey onseulog

ASAE PeoLsoy
UOWBALYLIOS eUNIBUsLS 1

Ga|PLERUDIS A
Jo) Weded ney
AGANSLT
WoLOSOL TEAL PeuaysiGey C
val BYE P23;8)Bey (J
@sseudxg [Pit Lord 0

GS06-000-2o-06S4 NSd SEOe AINP "LEQE Wuod €

foxparesmeue =©6o2hea SSEO OOOO OhaT Boe

rer

shoHeuuusy eunyeubis Cr Aleaeg payopsey AleAed UO JO9]109 Fj

Asanyed uo 199}/99-0
Avaayect PONISAY IBA PeHTED
GIEN PSyaS
Aroniject payouysay eanyaudis ney Cl
esmyeubys yopy CI
eda, cojesg “se

 

 

+

ONT]  -mojeq sseuppe Alaayep
Se, bp Wey] Woy jueleyip Sseup

:
|
p

(eqey sivas Wor tajsuel}) JOqUINN a[ony

ch PSLO 6PE6 SZPS GOPS O6S6

 

ET

POZOr Eueipy ‘syodeuelpu|

jeans ewegely N OS
JABUS HEWE ‘YO

 

 

SUL, L.

Yeatad Jo eyeq] "O

 

(owen paqupes) kq pensoay “

 

 

eee b/ PHYO S74

    

 

eineuditg Ww

‘syed eoeds 31 UOJ) aU} LO 10

‘gnaldjmeut ayy JO YOR at} O} Pued sty] USE Ty

“NOA O} PABD GYL WINS UBD OM eu os

1 OSJ5A93 81G.U0, SSRN PE_PUP OLUBU INOA Jul

P We = WR ‘| suey eyejdwiog

   
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 49 of 54 PagelD #: 54

 

 

| 16€PZ0-LD-201-2-9006r ON asneg
| OZOr Bueipy| ‘sljodeuelpu|

ZZ L-M# 3909S Bo}Huiysepj “A 007
|_. WaIO AUNOD UOLEY\

 

 

 

eXCQ SIU} Ul ef+dlz pue ‘sseippe ‘aweu anok Ud SsBaj4 NEPUSS 5

 

BOIAISg |eISOg
SajP}g paUyy

 

eT RESTS bheb Sého cOhb ObSb

 

 

mesa itt te | | |
sdsn
PIE S834 9 obz]s04

 

 

ey) SSBIO-3S4

i #ONDOWEL Sdn
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 50 of 54 Page IS ''547! 0 At

2.

STATE OF INDIANA )

COUNTY OF MARION ) CAUSE NO.

GAYL ANN FLYNN, individually and as Special
Representative of the ESTATE OF EDWARD

LOUIS FLYNN

CONSOLIDATED CITY OF INDIANAPOLIS and
MARION COUNTY, DANIEL BUTLER,
OMARI STRINGER, DUSTIN PERVINE and

CODY ST. JOHN

E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

) SS:

Plaintiff,

¥.

Smee” Sameer” Tae” Smee Sere eet” eee” cere” Se ee ee” ee”

Defendants.

The party on whose behalf this form is being filed is: Responding

Marion County, Indian.

IN THE MARION SUPERIOR COURT

49D06-2107-CT-024397

The undersigned attorneys listed on this form now appear in this case for the following

parties:

CONSOLIDATED CITY OF INDIANAPOLIS and MARION COUNTY, DANIEL BUTLER,

OMARI STRINGER, DUSTIN PERVINE and CODY ST. JOHN

Name:
Address:

Phone:
Fax:
Email:

Name:
Address:

Phone:
Fax:

Attorney information for service as required by Tnal Rule 5(B\(2):

Tara L, Gerber (31717-49)

200 East Washington Street, Suite 1601
Indianapolis, IN 46204

317.327.4055

317.327.3968

tara. gerber@indy. gov

Andrew J. Upchurch (30174-49)

200 East Washington Street, Suite 1601
Indianapolis, IN 46204

317.327.4055

317.327.3968
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 51 of 54 PagelD #: 56

10.

LL.

12.

Email: andrew .upchurch@indy.gov

This is a “CT” case type as defined in Administrative Rule 8(B)(3).
I will not accept service from other parties by FAX or E-mail.

This case does not involve child support issues.

This case does not involve a protection from abuse order, a workplace violence restraining
order, or a no-contact order.

This case does not involve a petition for involuntary commitment.

There are no individuals subject to a petition for involuntary commitment.
The appearing attorneys are not aware of related cases.

There is no additional information required by local rule.

The appearing attorneys are not aware of other party members.

This form has been served on all other parties and Certificate of Service is attached.

Respectfully Submitted,

/sf Tara L. Gerber

Tara L. Gerber (31717-49)

Assistant Corporation Counsel

OFFICE OF CORPORATION COUNSEL

200 East Washington Street, Suite 1601
Indianapolis, Indiana 46204

Telephone: (317) 327-4055

Email: tara.gerber@indy.gov
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 52 of 54 PagelD #: 57

CERTIFICATE OF SERVICE
I certify that the foregoing was electronically filed on this Thursday, August 5, 2021
through the Indiana E-Filing System, and the following Registered User was served via E-
Service through the Indiana E-Filing System on the same day:

Brandon E, Tate

156 East Market Street, 5° Floor
Indianapolis, IN 46204
brandon@wtbfslaw.com

Heather L George Myers
P.O. Box 507
Greenwood, IN 46142

hgeorgemyers@gmail.com

 

/s/ Tara L. Gerber

Tara L. Gerber (31717-49)
Assistant Corporation Counsel
OFFICE OF CORPORATION COUNSEL

OFFICE OF CORPORATION COUNSEL

200 East Washington Street, Room 1601
Indianapolis, Indiana 46204

Telephone: (317) 327-4055

Fax: (317) 327-3968
Case 1:21-cv-02279-JPH-MJD Document 1-2. Filed 08/19/21 Page 53 of 54 Pagel af Ba" oe

Marion County, Indian.

STATE OF INDIANA ) IN THE MARION SUPERIOR COURT
) SS:
COUNTY OF MARION ) CAUSENO. 49D06-2107-CT-024397

GAYL ANN FLYNN, individually and as Special
Representative of the ESTATE OF EDWARD
LOUIS FLYNN

Plaintiff,
Vv.

CONSOLIDATED CITY OF INDIANAPOLIS and
MARION COUNTY, DANIEL BUTLER,

OMARI STRINGER, DUSTIN PERVINE and
CODY ST. JOHN

Name” emer” tee” pt” Nee! ee ee” gee eee” Smee! mere” ee” ee”

Defendants.

NOTICE OF AUTOMATIC ENLARGEMENT OF TIME
Defendants, Consolidated City of Indianapolis and Marion County, Daniel Butler, Omari
Stringer, Dustin Pervine and Cody St. John, by counsel, hereby give notice pursuant to LR 49-
TRS5S-203, respectfully request an Enlargement of Time in which to respond to Plaintiffs
Complaint. Defendants received service of Plaintiffs Complaint on July 27, 2021. A response is
due on August 19, 2021. Defendants request an additional thirty (30) days, up to and including

September 20, 2021. This is Defendant’s first enlargement of time.

Respectfully Submitted,

/s/ Tara L. Gerber

Tara L. Gerber (31717-49)

Assistant Corporation Counsel

OFFICE OF CORPORATION COUNSEL
200 East Washington Street, Suite 1601
Indianapolis, Indiana 46204
Case 1:21-cv-02279-JPH-MJD Document 1-2 Filed 08/19/21 Page 54 of 54 PagelD #: 59

Telephone: (317) 327-4055
Email: tara.gerber@indy. gov

CERTIFICATE OF SERVICE
I certify that the foregoing was electronically filed on this Thursday, August 5, 2021
through the Indiana E-Filing System, and the following Registered User was served via E-
Service through the Indiana E-Filing System on the same day:
Brandon E. Tate
156 East Market Street, 5" Floor

Indianapolis, IN 46204
brandon@wtbfslaw.com

 

Heather L George Myers
P.O. Box 507

Greenwood, IN 46142
heeorgemyers@email.com

 

/s/ Tara L. Gerber

Tara L. Gerber (31717-49)
Assistant Corporation Counsel
OFFICE OF CORPORATION COUNSEL

 
